EX-10.67 9 wfs1067.htm 10.67 Wilbert-Contract w/ First Union

FINANCIAL SERVICES AGREEMENT

THIS FINANCIAL SERVICES AGREEMENT ("Agreement") dated April 24, 2000 (the
"Effective Date"), is made by and between WFS FINANCIAL Inc, a California
corporation (herein "WFS"), and E-LOAN, Inc., a Delaware corporation (herein
"E-LOAN").

Preamble

E-LOAN is engaged in the business of, among other things, maintaining and
managing Internet computer servers and web sites whereby consumers can request
information about auto loans and apply for auto loans. WFS is in the business of
providing loans and other financial products and services to its customers.
E-LOAN and WFS desire to provide to consumers a broader range of available
financing for consumers who seek auto loans through E-LOAN's computer servers
and web sites. E-LOAN and WFS desire to enter into an arrangement whereby E-LOAN
will forward to WFS certain applications for auto loans from consumers pursuant
to the terms and conditions of this Agreement and E-LOAN will assist WFS in
communicating with, forwarding WFS loan documentation to consumers relating to
loan consummation, and assisting in "Loan" (defined herein) consummation.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the promises, agreements, representations, warranties and covenants
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, E-LOAN and WFS hereby
agree as follows:

1. DEFINITIONS. As used in this Agreement, and in addition to the terms defined
elsewhere in this Agreement, the following words have the following meanings,
whether used in the singular or plural:

Affiliate

means any person or entity which directly, or indirectly through one or more
intermediaries, owns or controls, is owned or controlled by, or is under common
control or ownership with, E-LOAN or WFS, respectively, or their respective
ultimate parent.



Applicant

means each consumer, whether applicant, applicants, cosigner(s) or guarantor(s),
who complete an Application.



1.3 Application means an application for credit relating to a proposed auto loan
submitted by a consumer to E-LOAN.

Borrower

means with respect to each Loan, the borrower or borrowers specified in the
Loan, including without limitation, any and all makers, cosigners, guarantors or
other persons or entities liable for the debt.



Business Day

means Monday through Friday, excluding Federal holidays on which either E-LOAN
or WFS is closed.



Conversion Percentage

means the number of Loans in the prior calendar month that resulted from
Applications submitted to WFS by E-LOAN under this Agreement, divided by the
number of Applications

submitted to WFS by E-LOAN in the prior calendar month.



Credit Product(s)

means an automobile loan or other lending products offered by WFS pursuant to
this Agreement.



Eligibility Criteria

means the credit terms, current rates, underwriting or credit scoring criteria,
underwriting guidelines set forth in
Exhibit B
or other information prescribed by WFS in its sole discretion

from time to time to be used in determining the eligibility of the consumers
visiting the E-LOAN Website for the Credit Products. This information may be
modified or supplemented by WFS at any time in its sole discretion.



Law

means all federal, state and local laws, rules and regulations as now in effect
and as amended from time to time, including without limitation, all consumer
protection laws, the federal Truth-in-Lending Act, the Equal Credit Opportunity
Act, the Fair Credit Reporting Act, and the Fair Debt Collection Practices Act
and each of their respective regulations.



Loan(s)

means a promissory note

and security agreement for the purchase or refinancing of a new or used
"Vehicle" (defined herein) entered into between WFS and Borrower.



Loan Documents

means promissory notes, disclosure statements, security agreements and such
other forms and documents as WFS shall deem appropriate or reasonably necessary
in order for WFS to make loans.



Party or Parties

means E-LOAN and/or WFS.



Program

means the arrangement generally described in this Agreement and the specific
arrangements described in attached and incorporated
Exhibit A, A1 and B
to this Agreement.



State(s)

means the states listed in attached and incorporated
Exhibit C
, where the Parties expect to offer the Program.



Term

means the initial term and any renewal term of this Agreement, as set forth in
Section 10.



Vehicle

means a private passenger motor vehicle, light truck, or van for personal,
family or household use and eligible as security under WFS's Eligibility
Criteria.



 

2. The Services. Pursuant to the terms, conditions and provisions of this
Agreement, E-LOAN will permit WFS to participate in the Program. WFS shall
provide the Eligibility Criteria and certain other information requested by
E-LOAN about the Credit Products for inclusion in the Program.

3. Compensation. With respect to each Application referred and resulting in a
booked Loan to WFS, WFS shall pay E-LOAN the amount set forth on Exhibit D
("Program Marketing and Service Fee"), in the manner, and by the time limits set
forth in Exhibit D. All Applications transferred to WFS under this Agreement
shall be transferred without recourse, subject to the terms, conditions,
representations and warranties of this Agreement. Until the date an Application
is submitted to WFS (the "Application Submission Date"), E-LOAN shall own and
control the Application and all documentation relating to the Application. On
the Application Submission Date and thereafter, each Application, and any Loan
that may result from the Application, shall be owned and controlled exclusively
by WFS, and no other party, including without limitation E-LOAN, shall have any
interest in or to such Application or Loan, except as provided in this
Agreement. With respect to each Application as to which E-LOAN has not delivered
to WFS a completed Application along with the items and information as shall be
mutually agreed by the Parties, WFS shall have no obligation to process or pay
the Program Marketing and Service Fee for the subject Application.

4. COVENANTS OF THE PARTIES.

Compliance with Law

. Each Party will perform all of its activities, obligations and
responsibilities contemplated under this Agreement in compliance with all
applicable Law and will obtain all licenses or permits as may be required by any
applicable Law, except to the extent that party is exempted, in order to conduct
the activities contemplated hereunder.



Reports

. To the extent permitted by applicable Law WFS will, at various times, deliver
reports to E-LOAN containing various information as the Parties may mutually
agree upon in writing

(regarding the number of denied and Approved Loans and the aggregate Program
Marketing and Service Fee).



C. Relationship of the Parties. At all times during this Agreement, both WFS and
its affiliates and E-LOAN may enter into similar agreements with other lenders,
brokers, marketing firms, dealers, Internet credit providers, banks, finance
companies, or others, and this Agreement is not, nor will ever be mutually
exclusive of all other similar agreements. E-LOAN has no obligation to forward
any particular number of prospective applicants to WFS. Neither WFS nor any
Affiliate has any obligation to approve any particular Application or any
particular number of Applications, and WFS and/or its Affiliates may receive
applications or acquire loans or sales finance contracts from other
organizations, financial institutions, banks, brokers, dealers, Internet credit
providers, marketing firms, or others. Notwithstanding any course of conduct
between the Parties during the Term of this Agreement, WFS shall never be held,
at law or in fact, as the sole and exclusive funding source for E-LOAN and WFS
shall never be held, at law or in fact, to be in control of the actions of
E-LOAN in the procurement of the prospective applicants. E-LOAN may refer or
submit Applications to other lenders or financing sources, provided, however,
that with respect to each Application submitted to WFS under this Agreement,
E-LOAN shall not refer or submit the subject Application to any other lender or
financing source during the time between the Application Submission Date and the
earlier of (a) the time WFS makes its final credit decision on the application,
or (b) the time the Applicant cancels or withdraws the application from WFS (the
"Final Credit Determination Date"). Prior to the Application Submission Date,
and after the Final Credit Determination Date, if such decision by WFS is not an
approval or counter offer, E-LOAN shall be free to refer or submit the
Application to any other person.

Record Retention

. Each party shall, at its own expense, maintain data, information, records and
documents relating to Applications transferred pursuant to this Agreement, in
such manner and for such time period as is required by applicable Law. Each
party shall cooperate with one another and make such records available to
regulatory authorities to satisfy state or federal audit requirements. If a
party has reasonable grounds to believe a default has occurred under this
Agreement, that party shall have the right to review the records of the other
party upon reasonable notice, and at the others party's expense provided that
the requesting party shall be entitled to review only those records necessary to
determine existence and extent of the default.



Electronic Interface

. The Parties shall cooperate, work together and move forward in a reasonably
timely manner in establishing an electronic interface whereby WFS will be able
to receive Applicant information and Applications electronically transmitted via
the Internet from E-LOAN and send application status information back to E-LOAN.



5. Duties of WFS. In addition to the other services required to be performed by
the WFS under this Agreement, WFS agrees that during the Term of this Agreement:

A. Eligibility Criteria. WFS shall make available to E-LOAN the Eligibility
Criteria, as described in Exhibit B.

B. Credit Product Access; Discontinuance. WFS shall offer to E-LOAN's customers
access to Credit Products in the States. Unless otherwise required by Law, WFS
shall give E-LOAN not less than thirty (30) days written notice prior to the
effective date on which a Credit Product, at WFS's sole discretion, is
discontinued or will no longer be available in a particular State.

C. Authorizations. Except as otherwise exempt, WFS shall acquire and maintain
all governmental regulatory authorizations, licenses, certificates of authority
and permits of every type from every State WFS is required to maintain under
applicable Law to offer the Credit Products: (i) for the business and operations
of WFS and (ii) for WFS's participation in the Program.

D. Cooperation. WFS shall cooperate and work in good faith with E-LOAN to
implement the Program as promptly as possible and to coordinate with E-LOAN in
WFS's participation in the Program.

E. Services of WFS. WFS will process, underwrite and make a credit decision on
all Applications submitted to WFS by E-LOAN under this Agreement. WFS shall be
responsible for all consumer and other applicable disclosures required under
applicable Law related to the preprinted Loan Documents and applicable
Application disclosures once WFS receives the Application(s). WFS has the
absolute and unilateral right to determine the credit worthiness of any
applicant and the terms and conditions of the Loan. WFS makes no representations
either expressed or implied, as to the Conversion Percentage. Credit criteria
and standards to be applied to an applicant will be at WFS's sole discretion
subject to compliance with applicable Law. WFS may change its Eligibility
Criteria at any time WFS deems appropriate in its sole discretion subject to
compliance with applicable Law. WFS shall own and control all servicing rights
relating to all Loans resulting from Applications transferred to WFS under this
Agreement .

F. Adverse Action Notices. WFS shall comply with and send any required adverse
action notices and any other notices to the applicant of an Application as may
be required by applicable Law as a result of its review of an Application.

6. Duties of E-LOAN. In addition to the services required to be performed by
E-LOAN under the terms of this Agreement, E-LOAN agrees that during the Term of
this Agreement:

Authorizations

. E-LOAN shall: (i) acquire and maintain in effect all governmental regulatory
authorizations, licenses, certificates of authority, registrations,

and permits of every type from every State required by applicable Law

for the business and operations of E-LOAN and the Program.



Cooperation

. E-LOAN shall cooperate and work in good faith with WFS to implement the
Program as promptly as possible and to coordinate with WFS in its participation
in the Program.



Referral of Applicants and Applications

. From time to time during the Term of this Agreement, E-LOAN shall refer
Applications to WFS, and shall sell, assign, transfer, convey and deliver to
WFS, and WFS shall purchase from E-LOAN, Applications ultimately resulting in
booked Loans as provided in this Agreement. All Applications transferred
pursuant to this Agreement shall be transferred without recourse, subject to the
terms, conditions, representations and warranties of this Agreement. With
respect to each Application, E-LOAN shall obtain the Applicant's authorization
to submit the Application to WFS and for WFS to obtain credit bureau
information. Each Application submitted to WFS by E-LOAN shall be in a format
acceptable to WFS, and shall include the completed application form relating to
each Applicant and such other information as mutually agreed by the parties. In
determining whether to submit an Application to WFS, E-LOAN shall apply the
Eligibility Criteria, and shall only submit Applications that E-LOAN reasonably
believes satisfy the Eligibility Criteria. E-LOAN shall provide prior written
notice to WFS of any changes to the form documents for Applications, and shall
update the forms as necessary to comply with applicable Law.



Communication with Applicants

. With respect to Applications referred to WFS under this Agreement, E-LOAN
shall communicate with the Applicant with regard to the status of the
Application, and shall pass on to the Applicant such status information received
by E-LOAN from WFS, including the credit decision and such information as
provided on
Exhibit A
or
A1
, as applicable, and as amended from time to time by mutual agreement of the
parties. E-LOAN shall assist Applicants in the completion of Loan Documents and
have such Applicants execute applicable promissory notes, disclosure statements,
security agreements, and other related forms and documents in accordance with
the instructions received from time to time by E-LOAN from WFS and in accordance
with applicable Law. E-LOAN shall forward completed Loan Documents to WFS in
accordance with the procedures established from time to time by WFS.



Acceptance of Completed Loan Documents

. Except for fraud or misrepresentation discovered by WFS prior to funding a
loan WFS shall approve and accept delivery from E-LOAN of Loan Documents
completed in accordance with WFS's instructions. Acceptance of any Loan
Documents by WFS does not waive any breach by E-LOAN of any of E-LOAN
warranties, representations, or obligations contained in this Agreement or any
failure of E-LOAN to perform in good faith any of its obligations under this
Agreement or any of WFS's rights with respect thereto. All of the warranties,
representations and obligations of the parties with respect to any Application
or Loan documents shall survive WFS's acceptance of any Loan documents.



Representations and Warranties of WFS

. WFS represents and warrants to E-LOAN, which representations and warranties
shall be effective throughout the Term of this Agreement, as follows:



A. Organization. WFS is a corporation duly organized, validly existing and in
good standing under the laws of the State of California. WFS has the full
corporate power and authority to operate its business as and where its business
is now conducted and anywhere it may conduct its business pursuant to the terms
of this Agreement.

B. Authorization; Enforceability. The execution, delivery and performance of
this Agreement by WFS and the consummation by WFS of the transactions
contemplated hereby are within the corporate power of WFS and have been duly
authorized by all necessary action by WFS. This Agreement constitutes the valid
and binding obligation of WFS, enforceable by E-LOAN against it in accordance
with the terms hereof, subject only to bankruptcy, insolvency, reorganization,
moratoriums or similar laws at the time in effect affecting the enforceability
or rights of creditors generally.

C. Absence of Conflicting Agreements. Neither the execution, delivery and
performance of this Agreement by WFS, nor any aspect hereof will:

conflict with, result in a breach of, or constitute a default under the Articles
of Incorporation or Bylaws of WFS or any Law applicable to WFS, or any court or
administrative order or process, or any contract, agreement, arrangement,
commitment or plan to which WFS or any Affiliate of WFS is a party or by which
they are bound (each, a "WFS Agreement").

(ii) require the consent of any other person or entity under any WFS Agreement.

D. Loan Information. All Eligibility Criteria: (i) does not infringe on any of
the intellectual property rights of any person or entity; and (ii) is or will be
accurate, correct and complete in all respects at the time supplied to E-LOAN.

E. Absence of Market Conduct Proceedings. There are no pending, or to the
knowledge of WFS, threatened investigations, proceedings, examinations, or
market conduct reviews against WFS or any of the Credit Products, which if
adversely decided, could significantly and negatively impact sales of the Credit
Products or WFS's ability to perform its obligations under this Agreement.

F. Trademarks. WFS owns each of the logos, which will be utilized in the Program
free and clear of all liens, encumbrances, and claims of any kind. E-LOAN agrees
to obtain WFS's prior specific written permission and approval for each intended
use of WFS's trademark on marketing materials (whether written or electronic)
and all forms.

G. Compliance with Law. WFS shall perform all of its duties and obligations
under this Agreement, and with respect to each Application, in compliance with
all applicable Law. All Loan Documents and other disclosures required to be
given by WFS comply with all applicable Federal and State Law and regulations
for the protection of consumers or otherwise applicable.

H. Year 2000 Compliance. WFS represents and covenants that it has developed and
implemented a program to prepare its operations systems and applications for the
year 2000, including those used to perform its obligations hereunder. In this
connection, WFS's systems are capable of processing, on and after January 1,
2000, day and date related data consistent with the functionality of such
systems and without a material adverse effect upon its performance of its
obligations under this Agreement.

I. Reliance. E-LOAN may rely upon the foregoing representations and warranties
of WFS irrespective of any of the information or knowledge obtained by it of
anything contrary to or inconsistent therewith.

8. Representations and Warranties of E-LOAN. E-LOAN represents and warrants to
WFS, which representations and warranties shall be effective throughout the Term
of this Agreement, as follows:

A. Organization. E-Loan is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. E-LOAN has the full
corporate power and authority to operate its business as and where its business
is now conducted.

B. Authorization; Enforceability. The execution, delivery and performance of
this Agreement by E-LOAN and the consummation by E-LOAN of the transactions
contemplated hereby are within the corporate power of E-LOAN and have been duly
authorized by all necessary action by E-LOAN. This Agreement constitutes the
valid and binding obligation of E-LOAN, enforceable against it in accordance
with the terms hereof, subject only to bankruptcy, insolvency, reorganization,
moratoriums or similar laws at the time in effect affecting the enforceability
or rights of creditors generally.

C. Absence of Conflicting Agreements. Neither the execution, delivery and
performance of this Agreement by E-LOAN nor any aspect hereof will:

(i) conflict with, result in a breach of, or constitute a default under the
Articles of Incorporation or bylaws of E-LOAN or any Law applicable to E-LOAN,
or any court or administrative order or process, or any contract, agreement,
arrangement, commitment or plan to which E-LOAN or any Affiliate of E-LOAN is a
party or by which they are bound ("E-LOAN Agreements").

(ii) require the consent of any other person or entity under any E-LOAN
Agreement.

D. Regulatory Authorization. E-LOAN is, and throughout the term of this
Agreement will remain, duly authorized, properly licensed, and certified in good
standing under all applicable Law to transact business as presently conducted
and to perform the transactions contemplated under this Agreement, or is exempt
from such licensing.

E. Absence of Market Conduct Proceedings. There are no pending, or to the
knowledge of E-LOAN, threatened investigations, proceedings, examinations, or
market conduct reviews against E-LOAN or the Program, which if adversely
decided, could significantly and negatively impact E-LOAN's ability to perform
its obligations under this Agreement.

F. Year 2000 Compliance. E-LOAN represents and covenants that it has developed
and has implemented a program to prepare its operations systems and applications
for the year 2000, including those used to perform its obligations hereunder. In
this connection, E-LOAN's systems are capable of processing, on and after
January 1, 2000, day and date related data consistent with the functionality of
such systems and without a material adverse effect upon its performance of its
obligations under this Agreement.

Consumer Information.

No consumer information will be obtained by fraud or fraudulent representations
and no oral or written agreement exists or will exist whereby any of the
consumer information forwarded to WFS will be varied in any way.



Reliance

. WFS may rely upon the foregoing representations and warranties of E-LOAN
irrespective of any of the information or knowledge obtained by it of anything
contrary to or inconsistent therewith.



Ordinary Course of Business

. The services to be performed by E-LOAN under this Agreement are in the
ordinary course of the business of E-LOAN.



J. Credit Information. E-LOAN has submitted to WFS all credit information
furnished by or on behalf of each Applicant, whether favorable or unfavorable.
To the best of E-Loan's knowledge, all of the information on each Application
submitted by E-LOAN to WFS is true and accurate.

Credit Application

. With respect to each Application submitted by E-LOAN to WFS for its
consideration, E-LOAN agrees and does hereby warrant, represent and covenant:
(i) that to the best of E-LOAN's knowledge the information on the Application is
accurately described, (ii) that E-LOAN has not altered any information in the
Application without the Applicant's consent, as of the time E-LOAN submits it to
the WFS, (iii) that E-LOAN has not received, directly or indirectly, and will
refuse to accept any reimbursement or payment for the WFS Credit Application
(other than from WFS), (iv) that all the statements made by the Applicant in the
Application are true and complete to the best knowledge of E-LOAN and E-LOAN has
timely disclosed to WFS any information of which it has actual knowledge
pertaining to the eligibility of the Applicant, (v) that E-LOAN has complied
with all applicable Law and regulations applicable to its services under this
Agreement, including, without limitation, Equal Credit Opportunity Act ("ECOA"),
the Fair Credit Reporting Act ("FCRA"), and Regulation B.



Trademarks

. E-LOAN owns each of its logos, which will be utilized in the Program free and
clear of all liens, encumbrances, and claims of any kind. WFS agrees to obtain
E-LOAN's prior specific written permission and approval for each intended use of
E-LOAN's trademark on marketing materials (whether written or electronic) and
all forms.



M. Privacy. E-LOAN shall adopt and maintain a comprehensive privacy policy with
respect to its handling of the nonpublic financial information of individual
consumers, including information submitted by consumers who submit Applications
to E-LOAN via the Internet or otherwise; shall make such privacy policy
available on its Internet websites; and shall comply in all respects with the
provisions of such privacy policy.

N. Web Site. Access to and use of E-LOAN's Web site by consumers does not
require proprietary or special software provided by E-LOAN, and E-LOAN provides
the services offered to consumers through its Web site without any warranty to
consumers of guaranteed access, or that the Web site services will be
uninterrupted, timely, secure, or error free, or that any particular results may
be obtained from the use of the Web site services. In connection with E-LOAN's
Web site, E-LOAN shall undertake all security procedures that are reasonably
sufficient (i) to ensure that all transmissions of data between consumers,
E-LOAN and WFS are authorized, authentic, and have not been garbled or made
unintelligible (either to a machine or a human, as applicable) and (ii) to
protect both consumers' and WFS's data, private information and business records
from improper access. WFS is entitled to act on transaction information provided
by Applicants, including Applications received by E-LOAN through its Web site,
and made available to WFS.

Compliance

. All dealings with the Applicant(s) regarding completion and execution of the
Loan Documents comply with all applicable federal and state Law and regulations
for the protection of consumers or otherwise applicable. All disclosures and
notices required by Law will be completed with true and correct information and
the disclosures will contain no misrepresentations.



Vehicle Title

. With respect to the Private Party/Person to Person Purchase Program, as
described in Exhibit A1, any Vehicle described in the Loan Documents, title to
which is required to be evidenced by a certificate of title issued by the state
motor vehicle division or agency, or any other bureau, agency or jurisdiction,
shall (a) have valid certificates of title issued thereof for which E-LOAN shall
apply or cause to be made, evidencing each Borrower's ownership of the Vehicle
and that WFS's lien to secure payment of the Loan is noted on such title as a
valid, first lien on the Vehicle; and (b) that such Vehicle will be covered by
valid, effective physical damage insurance at the time of the closing of the
Loan (as evidenced by a valid insurance card or binder or other similar proof of
insurance); and (c) E-LOAN agrees to furnish evidence of the application for
title with WFS shown as loss payee at the time of disbursement of the Loan
proceeds; and (d) the certificate of title showing WFS as the lienholder shall
be forwarded to WFS by E-LOAN or state DMV, as the case may be, within one
hundred and twenty (120) days from the date of the Loan.



Confidentiality Requirements

. The Parties may provide each other with information, whether in writing or
orally, concerning each Party or its respective Affiliates that is proprietary
and Confidential to such Party, including, but not limited to, past, current or
possible future products, services, projects, business operations, marketing
ideas, objectives, methodology, strategy, financial data and results, borrower
and applicant information, credit underwriting models or criteria, competitive
advantages and disadvantages, processes, technology, specifications, and "Trade
Secrets" (defined herein) (collectively
"
Proprietary and Confidential Information");
provided however
, that the term "Proprietary and Confidential

Information" does not include information (a) which is (or which becomes)
generally available to the public for legitimate reasons other than as a result
of disclosure in breach of this Agreement, (b) which has been lawfully disclosed
by a third party who did not impose any restriction on disclosure, (c) which has
been independently developed by a Party or was rightfully possessed prior to the
execution of this Agreement, (d) which is required to be disclosed by Law or
court order, provided that the disclosing Party will exercise reasonable efforts
to notify the other Party prior to disclosure. Except as otherwise provided in
this Agreement, each Party agrees it will not without the other Party's prior
written consent (i) disclose the specific terms of this Agreement except that
either Party may make such disclosures as appropriate to its Affiliates,
auditors, consultants, or regulatory agencies, or as compelled by law and may
disclose in general terms the relationship resulting from this Agreement, or
(ii) disclose to any third party any Proprietary and Confidential Information of
the other Party for so long as the pertinent information or data remains
Proprietary and Confidential Information, except as required to perform its
obligations under this Agreement or except with the express written consent of
the other Party or pursuant to a subpoena, including without limitation, an
administrative subpoena, a court order or other order or demand of a
governmental or regulatory agency or body. Each Party will take reasonable
precautions to assure that Proprietary and Confidential Information received
from the other Party will be held in confidence and disclosed only to those
employees, agents or contractors of the receiving Party who have a reason to
know of this Agreement or the Proprietary and Confidential Information or whose
duties reasonably relate to legitimate business purposes or to develop,
implement and perform the transactions contemplated by this Agreement. Each
Party also agrees, upon the request of the other Party, to return or destroy any
such Proprietary and Confidential

Information of the other Party and any copies or reproductions thereof upon
expiration or termination of this Agreement.
"Trade Secrets"
means business or technical information, including but not limited to a formula,
pattern, program, device, compilation of information, method, technique, process
or underwriting guideline that (a) derives independent actual or potential
commercial value from not being generally known or readily ascertainable through
independent development or reverse engineering by persons who can obtain
economic value from its disclosure or use; and (b) is subject to protection
under federal or state copyright or patent laws.



"Confidential Information" means all information that is not generally known and
that: (i) is obtained by E-LOAN from WFS, or by WFS from E-LOAN, that is
learned, discovered, developed, conceived, originated, or prepared by either
party during the process of fulfilling this Agreement and (ii) relates directly
to the business or assets of either party. The terms "Confidential Information"
shall include, but shall not be limited to: applicants, borrowers, guarantors,
credit underwriting criteria, risk management credit scoring cards, customer,
customer lists, inventions, ideas, discoveries, trade secretes, and know-how;
computer software code, designs, routines, algorithms, and structures; product
information and development; research and development information; financial
data and information; business plans and process; statistical data, all
documentation and other tangible or intangible disclosures, models, information;
and any other information of either party which should be known, by virtue of
its positions to be kept confidential.

Each part acknowledges that all Confidential Information received from the other
party or the other party's affiliates is strictly confidential, end each party
shall take reasonable steps to implement any and all procedures necessary to
safeguard the confidentiality of such Confidential Information.

All Confidential Information is and shall remain the sole property of the party
submitting the same, and each party agrees to observe reasonable confidentiality
with respect to the Confidential Information of the other party and, upon
request, to return such Confidential Information to its owners upon any
termination.

10. TERM AND Termination.

A. Term. Unless this Agreement is terminated as provided below, this Agreement
shall have an initial term of ninety (90) days commencing on the Effective Date,
and shall automatically renew for successive one (1) year term periods.

B. Termination. This Agreement may be terminated only as follows:

(1) By either Party at any time, for reason or no reason upon forty-five (45)
days prior written notice after the initial ninety (90) day term has expired.

(2) At any time by the Parties' mutual consent;

(3) By either Party for a material breach of this Agreement; provided, the
non-breaching Party seeking to terminate this Agreement has provided written
notice of such material breach to the other Party, and the breaching Party fails
to cure such material breach to the reasonable satisfaction of the non-breaching
Party within thirty (30) days after receipt of such notice, provided, that if
the breaching Party is making a good faith, diligent effort to cure such breach,
then such thirty (30) day period shall be extended, but in no event for longer
than an additional thirty (30) days, unless otherwise agreed to by the
non-breaching Party;

By either Party, immediately without any notice, upon the commencement of any
insolvency, bankruptcy, receivership, liquidation or similar proceeding against
the other Party;

or

(5) In the event of fraud or misrepresentation by one Party, the other Party may
immediately terminate this Agreement.

C. Effect of Termination. If the nonbreaching Party terminates this Agreement
pursuant to a breach by the other Party, such termination shall not be the sole
and exclusive remedy of the nonbreaching Party. The termination of this
Agreement shall not affect the rights and obligations of the parties with
respect to Applications that have been transferred ("Pipeline Applications")
prior to the effective date of termination, or Service and Marketing Fees paid
or owing for Pipeline Applications.

11. Indemnification.

Indemnification by E-LOAN

. E-LOAN shall indemnify, defend and hold WFS and its Affiliates and their
respective employees, officers, directors and stockholders (collectively,
"WFS Indemnified Parties"
) harmless from and against any and all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind, (including, without limitation,
reasonable attorneys' fees and other legal costs and expenses) which WFS
Indemnified Parties may at any time suffer or incur, or become subject to, as a
result of or in connection with the breach or the failure of E-LOAN to: (a)
properly discharge any of its duties or obligations under this Agreement and/or
Program; or (b) comply with any and all covenants, conditions, warranties,
representations, terms, conditions and limitations contained in this Agreement
and/or Program.



Indemnification by WFS

. WFS shall indemnify, defend and hold E-LOAN and its Affiliates and their
respective employees, officers, directors and stockholders (collectively,
"E-LOAN Indemnified Parties"
) harmless from and against any and all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind (including, without limitation,
reasonable attorneys' fees and other legal costs and expenses) which E-LOAN
Indemnified Parties may at any time suffer or incur, or become subject to, as a
result of or in connection with the breach or failure of WFS to: a) properly
discharge any of its duties or obligations under this Agreement, and/or Program

or (b) comply with any and all covenants, conditions, warranties,
representations, terms, conditions and limitations contained in this Agreement
and/or Program.



C. Indemnification Procedure; Cooperation. A Party entitled to be indemnified
pursuant to this Section 11 (the "Indemnified Party") hereunder shall notify the
Party liable for such indemnification (the " Indemnifying Party") in writing
within thirty (30) days of notice or assertion of such claim(s). Subject to the
right of the Indemnifying Party's right to defend in good faith against claims
asserted by third parties (including employment of counsel), the Indemnifying
Party shall respond to its obligations under this Section 11 within thirty (30)
days after receipt of written notice thereof from the Indemnified Party. If any
litigation, lawsuit or other proceeding ("Proceeding") is initiated against
either Party by a person or entity other than the Parties in connection with the
Program, both Parties agree to cooperate with the other in good faith in
defending against such Proceeding. This Section 11 shall survive termination of
this Agreement.

12. Survival. The expiration or termination of this Agreement shall not affect
the rights, covenants, agreements, terms, indemnifications, remedies,
representations, warranties and obligations of the Parties with respect to
transactions and occurrences which take place prior to the effective date of
termination, except as otherwise provided in this Agreement.

13. Public Announcements. E-LOAN and WFS each agree to consult with each other
prior to any public announcement to news organizations relating to this
Agreement and/or the business relationship created herein and will mutually
approve in writing the timing, content and method of dissemination of any such
public announcement.

14. Use of Logos. During the term of this Agreement, E-LOAN may, with WFS's
prior written approval, use (on a non-exclusive basis) tradenames, trademarks,
logos or service marks owned by WFS or one of its Affiliates (the "WFS's Marks")
solely in connection with the promotion of the Program (including, without
limitation, on marketing materials, advertising and related printed materials
used in connection with the Program). E-LOAN agrees that it does not have and by
reason of this Agreement shall not acquire any proprietary right or rights in or
to the WFS's Marks. E-LOAN agrees not to use the WFS's Marks in any ways which
would disparage WFS or any of its Affiliates, be injurious to WFS's reputation
or the reputation of any of its WFS Affiliates, or cause WFS or any of its
Affiliates to lose goodwill.

15. Amendments. Except for the WFS Credit Products and Exhibit B which may be
amended at WFS's sole discretion and Exhibit C which may be amended to delete
states at WFS's sole discretion the Parties agree that this Agreement, together
with any addenda, schedules, exhibits or other documents attached hereto, may be
amended from time to time in writing by mutual agreement of the Parties and no
party shall be bound by any change, alteration, amendment, modification or
attempted waiver of any of the provisions hereof unless in writing and signed by
an authorized officer of the Party against whom it is sought to be enforced. In
the event of any conflict between the terms of this Agreement and the summary
Program Description on Exhibit A or A1, the terms of this Agreement shall
control.

16. Notices. All notices required or permitted under this Agreement must be in
writing and shall be deemed effectively given: (i) upon delivery, when delivered
personally against receipt therefor; (ii) upon delivery when sent by certified
mail, postage prepaid and return receipt requested; (iii) upon transmission,
when transmitted by telecopier, facsimile, telex or other electronic
transmission method, provided that receipt is confirmed and notice is sent by
certified mail, postage prepaid and return receipt requested; or (iv) upon
delivery, when sent by Federal Express or other nationally recognized overnight
delivery service. Any such notice shall be sent to the Party to whom notice is
intended to be given at its address as shown below:

If to E-LOAN:

E-Loan, Inc.



5875 Arnold Road

Dublin, CA 94568

Attention: Curtis Kuboyama

Facsimile Number: 925-803-3507

With a copy to

Ed Giedgowd, E-LOAN's Counsel, at the same address.



If to WFS:

WFS Financial Inc



15750 Alton Parkway

Irvine CA 92618

Attention: Mark Marty

Facsimile Number: 949-754-4855

with a copy to:

WFS Financial Inc



23 Pasteur

Irvine CA 92618

Attention: Lidia Klingler

Facsimile Number: 949-753-3085

17. Independent Contractor Relationship. The relationship between E-LOAN and WFS
is that of independent contractors and shall not be construed as a joint
venture, partnership or principal-agent relationship, and under no circumstances
shall any of the employees of one Party be deemed to be employees of the other
Party for any purpose. This Agreement shall not be construed as authority for
either Party to act for the other in any agency or any other capacity or to make
commitments of any kind for the account of or on behalf of the other, except as
expressly set forth in this Agreement.

18. Provisions Severable. If any provision of this Agreement shall be or become
wholly or partially invalid, illegal or unenforceable, such provision shall be
enforced to the extent that its legal and valid and the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

19. Waivers; Remedies are Cumulative. No failure or delay by a Party to insist
upon the strict performance of any term or condition under this Agreement or to
exercise any right or remedy available under this Agreement at law or in equity,
and no course of dealing between the Parties, shall imply or otherwise
constitute a waiver of such right or remedy, and no single or partial exercise
of any right or remedy by any Party will preclude any other or further exercise
thereof. All rights and remedies provided in this Agreement are cumulative and
not alternative; and are in addition to all other available remedies at law or
in equity.

 

20. Captions; Sections. The captions or headings in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. Any reference
to a Section in this Agreement shall refer to all paragraphs and subparagraphs
within that Section.

21. No Third Party Beneficiaries. Except as otherwise provided in this
Agreement, nothing in this Agreement, express or implied, is intended or shall
be construed to create any rights in, or confer any benefits upon, any person or
entity other than the Parties to this Agreement.

22. Independent Counsel and Interpretation. Each Party acknowledges that its
legal counsel participated in the preparation and drafting of this Agreement,
and that each has been or has had the opportunity to be represented by counsel
of its own choice throughout all negotiations which preceded the execution of
this Agreement, and that they have executed this Agreement with the consent and
upon the advice of said counsel. Accordingly, it is agreed that any legal rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply to the interpretation of this Agreement or any
addenda, amendments or exhibits thereto to favor any Party against the other.

LOAN-SOLICIATION

.
From the date of this Agreement until the respective Loan with WFS is paid in
full, E-LOAN agrees that it and its Affiliates will not directly solicit any
Borrower to apply for, or directly offer to such Borrower any financial
products, the proceeds of which could be used to pay off or refinance such
Borrower's respective Loan with WFS, including, without limitation, the
solicitation or offering of any loan, line of credit, retail installment
contract, home equity loan or line of credit, or any other credit product.



Miscellaneous.

This Agreement: (i) shall be binding on, inure to the benefit of and be
enforceable by the parties and their respective heirs, successors and valid
assigns; (ii) shall be governed by, construed under and enforced in accordance
with the laws of the State of California

(without regard to conflict of law principles); (iii) may be executed in
multiple counterparts and by facsimile, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument;
(iv) (together with all Exhibits and Schedules hereto), each of which is hereby
incorporated into this Agreement, constitutes the entire agreement between the
Parties relating to the subject matter hereof and there are no representations,
warranties or commitments except as set forth herein, and this Agreement
supersedes all prior understandings, negotiations and discussions, written or
oral, of the Parties relating to the transactions contemplated by this
Agreement; and (v) may be assigned by either Party only with the prior written
consent of the other Party, which shall not be unreasonably withheld or delayed,
provided
, that such written consent shall not be required if a Party desires to assign
this Agreement (a) pursuant to a reorganization or a sale of all or
substantially all of the stock or assets of the assignor, or (b) to an Affiliate
or successor which assumes and can fulfill all of the assigning Party's
responsibilities hereunder.



25. NON SOLICITATION. During the term of this Agreement and for twelve (12)
months thereafter, E-LOAN shall not, directly or indirectly, solicit any
employee of WFS for employment with E-LOAN or with any other person, firm,
company or corporation. During the term of this Agreement and for twelve (12)
months thereafter, WFS shall not, directly or indirectly, solicit any employee
of E-LOAN for employment with WFS or with any other person, firm, company or
corporation.

ATTORNEYS' FEES

.
If any action at law or in equity, including an action for declaratory relief,
is brought to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorneys' fees, which may be
set by the court in the same action or in a separate action brought for that
purpose, in addition to any other relief to which that party may be entitled.



IN WITNESS WHEREOF, the parties have executed this Financial Services Agreement
effective as of the date first written above.

 

E-LOAN, INC. WFS FINANCIAL INC

By: By:

Name: Name:

Title: Title:

Date Date:

 

E-LOAN, INC. WFS FINANCIAL INC

By: By:

Name: Name:

Title: Title:

Date Date:

 

 

 

EXHIBIT A

PROGRAM DESCRIPTION

REFINANCE AND END OF TERM LEASE PURCHASE PROGRAM

 

[*]

EXHIBIT A1

PROGRAM DESCRIPTION

PRIVATE PARTY/PERSON TO PERSON PURCHASE PROGRAM

[*]

EXHIBIT B

WFS FINANCIAL

ELIGIBILITY CRITERIA

NOTE: The Underwriting Guidelines outlined in this Exhibit are to be used as
guidelines for determining which Applicant's are eligible for approval
consideration. Traditional credit judgment criteria such as stability,
probability of a skip hazard, etc. still apply - in other words, even though an
Application may meet all of the qualifying criteria as described below for a
particular program, it does not mean that the Application will be automatically
approved, except as listed below under Superpreferred Pre-Approval Requirements.

SCHEDULE A

[*]

 

 

 

 

 

Exhibit B may be amended at WFS's sole discretion.

Program Parameters:

SCHEDULE B

[*]

 

 

 

 

 

 

 

 

 

 

Exhibit B may be amended at WFS's sole discretion.

EXHIBIT C

LIST OF STATES

 

Alabama

Arizona

California

Colorado

Connecticut

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Maryland

Massachusetts

Michigan

Mississippi

Missouri

Nebraska

Nevada

New Hampshire

New Mexico

New York

North Carolina

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Utah

Virginia

Washington

West Virginia

Wisconsin

Wyoming

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C may be amended to delete states at WFS's sole discretion.

EXHIBIT D

PROGRAM MARKETING AND SERVICE FEE

 

WFS shall pay E-LOAN for each loan entered into between WFS and Borrower
pursuant to the following Schedule C. On or before the 15th day of each month,
WFS shall pay E-LOAN the aggregate Program Marketing and Service Fees for all
Loans made in the prior calendar month pursuant to this Agreement.

SCHEDULE C

Program and Marketing Service

Fee Per Loan Conversion Percentage

[*] [*]

 

 

During the first ninety (90) days from the date the loan is entered into between
WFS and Borrower (the "recapture period"), E-LOAN shall refund to WFS the
Program Marketing and Service Fee paid to E-LOAN prorated based on the actuarial
method if (i) the Borrower prepays the Loan in full before maturity, (ii) the
Borrower defaults, (iii) a bankruptcy action is filed by or against Borrower or
(iv) WFS repossess the vehicle, whether due to default in the terms of the Loan
or by a voluntary repossession at the request of the Borrower.

 

 

 

 